DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/09/2021 is acknowledged.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.
Accordingly, Claims 1-3, 13-15, 17-21 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 2 recites a method further comprising determining whether administration of the priming dose was effective, however it is unclear because the claim does not specify for what it was effective for. The omitted steps are: what the determining step is or what is being determined and how. Effectiveness is defined in the instant specification (and claim 3) as an increase in reticulocyte count. Instant Claim 2 does not define what is determined to achieve effectiveness and therefore is indefinite as to the metes and bounds. Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Willingham et al. (WO2014/149477, published 9/25/2014).
The claims are drawn to a method of treating a human subject comprising administering a first priming dose of hu5F9-G4 anti-CD47 antibody and after 3-10 days administering a therapeutically effective dose of the hu5F9-G4 antibody, wherein the therapeutically effective dose does not result in severe loss of red blood cells.
Willingham et al. teach methods of treating an individual with a therapeutic dose of the anti-CD47 antibody, hu5F9-G4, by administering a priming dose prior to administering a therapeutically effective dose to the individual. Willingham et al. further disclose determining reticulocyte count prior to and following the priming dose indicating that the administration was effective (see paragraphs [0079-0087]). Willingham et al. teach other examples to determine whether administration of the priming dose was effective including measuring hemoglobin and receptor occupancy of CD47 (see example 5 tables). Willingham et al. disclose methods of determining a therapeutically effective dose of hu5F9-G4 by administering varying dosage amounts at vary time intervals (see paragraphs [0074-0088]). In regards to the specific dosage and interval amounts recited in the instant claims "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and see M.P.E.P. § 2144.05 II.A. Moreover, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804,809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989). This because, as is made clear from the prior art, the determination of the dosage regimen of a known drug is well within the purview of one of ordinary skill in the art at the time the invention was made, and it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art. Therefore, it would be conventional and within the skill of the art to identify the optimal dosages administered and optimal intervals between the priming dose and therapeutically effective dose. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It is clear that both the prior art and claimed method administer the same antibody by administering a first priming dose followed by a therapeutically effective dose to achieve the same results. It would be conventional and within the skill of the art to determine the optimal treatment regimens. Accordingly, one can see that the courts, over a period of over 50 years, have consistently held that treatment (ie dosage and intervals) optimization is obvious. Willingham et al. discloses ranges that overlap with the instantly claimed dosage amounts and delivery intervals. 

Claims 1-3, 13-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Willingham et al. (US Patent #9,623,079).
The claims are drawn to a method of treating a human subject comprising administering a first priming dose of hu5F9-G4 anti-CD47 antibody and after 3-10 days administering a therapeutically effective dose of the hu5F9-G4 antibody, wherein the priming dose increases reticulocyte count and the therapeutically effective dose does not result in severe loss of red blood cells.
Willingham et al. teach methods of treating an individual with a therapeutic dose of the anti-CD47 antibody, hu5F9-G4, by administering a priming dose prior to administering a therapeutically effective dose to the individual. Willingham et al. further disclose determining reticulocyte count prior to and following the priming dose indicating that the administration was effective. Willingham et al. teach other examples to determine whether administration of the priming dose was effective including measuring hemoglobin and receptor occupancy of CD47. Willingham et al. disclose methods of determining a therapeutically effective dose of hu5F9-G4 by administering varying dosage amounts at vary time intervals. In regards to the specific dosage and interval amounts recited in the instant claims "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and see M.P.E.P. § 2144.05 II.A. Moreover, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804,809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989). This because, as is made clear from the prior art, the determination of the dosage regimen of a known drug is well within the purview of one of ordinary skill in the art at the time the invention was made, and it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art. Therefore, it would be conventional and within the skill of the art to identify the optimal dosages administered and optimal intervals between the priming dose and therapeutically effective dose. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It is clear that both the prior art and claimed method administer the same antibody by administering a first priming dose followed by a therapeutically effective dose to achieve the same results. It would be conventional and within the skill of the art to determine the optimal treatment regimens. Accordingly, one can see that the courts, over a period of over 50 years, have consistently held that treatment (ie dosage and intervals) optimization is obvious. Willingham et al. discloses ranges that overlap with the instantly claimed dosage amounts and delivery intervals. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 13-15, 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,623,079 in view of Willingham et al. (WO2014/149477, published 9/25/2014). The instant claims and those of US Patent 9,623,079 are both drawn to methods of treatment comprising administering a priming dose of an anti-CD47 antibody followed by a therapeutically effective dose of the anti-CD47 antibody 3-10 days after the priming dose and determining effectiveness by measuring reticulocyte count. The claims of US Patent No. 9,623,079 do not recite the exact dosage amounts/intervals or the specific anti-CD47 antibody hu5F9-G4 at the instant claims. These deficiencies are made up for by Willingham et al. 
Willingham et al. teach methods of treating an individual with a therapeutic dose of the anti-CD47 antibody, hu5F9-G4, by administering a priming dose prior to administering a therapeutically effective dose to the individual. Willingham et al. further disclose determining reticulocyte count prior to and following the priming dose indicating that the administration was effective (see paragraphs [0079-0087]). Willingham et al. teach other examples to determine whether administration of the priming dose was effective including measuring hemoglobin and receptor occupancy of CD47 (see example 5 tables). Willingham et al. disclose methods of determining a therapeutically effective dose of hu5F9-G4 by administering varying dosage amounts at vary time intervals (see paragraphs [0074-0088]). In regards to the specific dosage and interval amounts recited in the instant claims "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and see M.P.E.P. § 2144.05 II.A. Moreover, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804,809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989). This because, as is made clear from the prior art, the determination of the dosage regimen of a known drug is well within the purview of one of ordinary skill in the art at the time the invention was made, and it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art. Therefore, it would be conventional and within the skill of the art to identify the optimal dosages administered and optimal intervals between the priming dose and therapeutically effective dose. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It is clear that both the prior art and claimed method administer the same antibody by administering a first priming dose followed by a therapeutically effective dose to achieve the same results. It would be conventional and within the skill of the art to determine the optimal treatment regimens. Accordingly, one can see that the courts, over a period of over 50 years, have consistently held that treatment (ie dosage and intervals) optimization is obvious. Willingham et al. discloses ranges that overlap with the instantly claimed dosage amounts and delivery intervals. 

Claims 1-3, 13-15, 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,104,731 in view of Willingham et al. (WO2014/149477, published 9/25/2014). The instant claims and those of US Patent 11,104,731 are both drawn to methods of treatment comprising administering a priming dose of an anti-CD47 antibody followed by a therapeutically effective dose of the anti-CD47 antibody 3-10 days after the priming dose and determining effectiveness by measuring reticulocyte count. The claims of US Patent No. 11,104,731 do not recite the exact dosage amounts/intervals or the specific anti-CD47 antibody hu5F9-G4 at the instant claims. These deficiencies are made up for by Willingham et al. 
Willingham et al. teach methods of treating an individual with a therapeutic dose of the anti-CD47 antibody, hu5F9-G4, by administering a priming dose prior to administering a therapeutically effective dose to the individual. Willingham et al. further disclose determining reticulocyte count prior to and following the priming dose indicating that the administration was effective (see paragraphs [0079-0087]). Willingham et al. teach other examples to determine whether administration of the priming dose was effective including measuring hemoglobin and receptor occupancy of CD47 (see example 5 tables). Willingham et al. disclose methods of determining a therapeutically effective dose of hu5F9-G4 by administering varying dosage amounts at vary time intervals (see paragraphs [0074-0088]). In regards to the specific dosage and interval amounts recited in the instant claims "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and see M.P.E.P. § 2144.05 II.A. Moreover, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804,809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989). This because, as is made clear from the prior art, the determination of the dosage regimen of a known drug is well within the purview of one of ordinary skill in the art at the time the invention was made, and it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art. Therefore, it would be conventional and within the skill of the art to identify the optimal dosages administered and optimal intervals between the priming dose and therapeutically effective dose. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It is clear that both the prior art and claimed method administer the same antibody by administering a first priming dose followed by a therapeutically effective dose to achieve the same results. It would be conventional and within the skill of the art to determine the optimal treatment regimens. Accordingly, one can see that the courts, over a period of over 50 years, have consistently held that treatment (ie dosage and intervals) optimization is obvious. Willingham et al. discloses ranges that overlap with the instantly claimed dosage amounts and delivery intervals. 

Claims 1-3, 13-15, 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,104,731 in view of Willingham et al. (WO2014/149477, published 9/25/2014). The instant claims are drawn to a method of treatment comprising administering a priming dose of an anti-CD47 antibody followed by a therapeutically effective dose of the same anti-CD47 antibody and the claims of US Patent 11,104,731 are drawn to a kit containing an anti-CD47 antibody at a sub-therapeutic unit dose (or priming dose) and an anti-CD47 antibody comprising a therapeutic unit dose, both claimed for use in a method of treating a patient. The claims of US Patent No. 11,104,731 do not recite the exact dosage amounts/intervals or the specific anti-CD47 antibody hu5F9-G4 at the instant claims. These deficiencies are made up for by Willingham et al. 
Willingham et al. teach methods of treating an individual with a therapeutic dose of the anti-CD47 antibody, hu5F9-G4, by administering a priming dose prior to administering a therapeutically effective dose to the individual. Willingham et al. further disclose determining reticulocyte count prior to and following the priming dose indicating that the administration was effective (see paragraphs [0079-0087]). Willingham et al. teach other examples to determine whether administration of the priming dose was effective including measuring hemoglobin and receptor occupancy of CD47 (see example 5 tables). Willingham et al. disclose methods of determining a therapeutically effective dose of hu5F9-G4 by administering varying dosage amounts at vary time intervals (see paragraphs [0074-0088]). In regards to the specific dosage and interval amounts recited in the instant claims "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and see M.P.E.P. § 2144.05 II.A. Moreover, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804,809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989). This because, as is made clear from the prior art, the determination of the dosage regimen of a known drug is well within the purview of one of ordinary skill in the art at the time the invention was made, and it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art. Therefore, it would be conventional and within the skill of the art to identify the optimal dosages administered and optimal intervals between the priming dose and therapeutically effective dose. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It is clear that both the prior art and claimed method administer the same antibody by administering a first priming dose followed by a therapeutically effective dose to achieve the same results. It would be conventional and within the skill of the art to determine the optimal treatment regimens. Accordingly, one can see that the courts, over a period of over 50 years, have consistently held that treatment (ie dosage and intervals) optimization is obvious. Willingham et al. discloses ranges that overlap with the instantly claimed dosage amounts and delivery intervals. 

Claims 1-3, 13-15, 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,301,387 in view of Willingham et al. (WO2014/149477, published 9/25/2014). The instant claims and those of US Patent 10,301,387 are both drawn to methods of treatment comprising administering a priming dose of an erythropoiesis-stimulating agent (ESA) followed by a therapeutically effective dose of an anti-CD47 antibody 3-10 days after the priming dose and determining effectiveness by measuring reticulocyte count. The claims of US Patent No. 10,301,387 do not recite the exact dosage amounts/intervals or the specific anti-CD47 antibody hu5F9-G4 as the ESA and therapeutically effective anti-CD47 antibody as the instant claims. These deficiencies are made up for by Willingham et al. 
Willingham et al. teach methods of treating an individual with a therapeutic dose of the anti-CD47 antibody, hu5F9-G4, by administering a priming dose prior to administering a therapeutically effective dose to the individual. Willingham et al. further disclose determining reticulocyte count prior to and following the priming dose indicating that the administration was effective (see paragraphs [0079-0087]). Willingham et al. teach other examples of a “primer agent” to increase the number of RBCs in a subject to counteract the loss of RBCs caused by the administration of a therapeutically effective dose of anti-CD47 agent. Willingham et al. further disclose methods to determine whether administration of the priming agent was effective including reticulocyte counts, measuring hemoglobin and receptor occupancy of CD47 (see example 5 tables). Willingham et al. disclose methods of determining a therapeutically effective dose of hu5F9-G4 by administering varying dosage amounts at vary time intervals (see paragraphs [0074-0088]). In regards to the specific dosage and interval amounts recited in the instant claims "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and see M.P.E.P. § 2144.05 II.A. Moreover, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804,809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989). This because, as is made clear from the prior art, the determination of the dosage regimen of a known drug is well within the purview of one of ordinary skill in the art at the time the invention was made, and it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art. Therefore, it would be conventional and within the skill of the art to identify the optimal dosages administered and optimal intervals between the priming dose and therapeutically effective dose. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It is clear that both the prior art and claimed method both administer a first priming agent (either anti-CD47 antibody hu5F9-G4 or erythropoietin “EPO”) followed by a therapeutically effective dose to achieve the same results. It would be conventional and within the skill of the art to determine the optimal treatment regimens. Accordingly, one can see that the courts, over a period of over 50 years, have consistently held that treatment (ie dosage and intervals) optimization is obvious. Willingham et al. discloses ranges that overlap with the instantly claimed dosage amounts and delivery intervals. It would also be obvious to substitute the priming agent as claimed in US Patent 10,301,387 to that of the anti-CD47 antibody hu5F9-G4 based on the teachings of Willingham et al.

Claims 1-3, 13-15, 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application 17/401,046 in view of Willingham et al. (WO2014/149477, published 9/25/2014). The instant claims and those of copending application 17/401,046 are both drawn to methods of treatment comprising administering a priming dose of an anti-CD47 antibody followed by a therapeutically effective dose of the anti-CD47 antibody 3-10 days after the priming dose and determining effectiveness by measuring reticulocyte count. The claims of copending application 17/401,046 do not recite the exact dosage amounts/intervals or the specific anti-CD47 antibody hu5F9-G4 at the instant claims. These deficiencies are made up for by Willingham et al. 
Willingham et al. teach methods of treating an individual with a therapeutic dose of the anti-CD47 antibody, hu5F9-G4, by administering a priming dose prior to administering a therapeutically effective dose to the individual. Willingham et al. further disclose determining reticulocyte count prior to and following the priming dose indicating that the administration was effective (see paragraphs [0079-0087]). Willingham et al. teach other examples to determine whether administration of the priming dose was effective including measuring hemoglobin and receptor occupancy of CD47 (see example 5 tables). Willingham et al. disclose methods of determining a therapeutically effective dose of hu5F9-G4 by administering varying dosage amounts at vary time intervals (see paragraphs [0074-0088]). In regards to the specific dosage and interval amounts recited in the instant claims "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and see M.P.E.P. § 2144.05 II.A. Moreover, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804,809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989). This because, as is made clear from the prior art, the determination of the dosage regimen of a known drug is well within the purview of one of ordinary skill in the art at the time the invention was made, and it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art. Therefore, it would be conventional and within the skill of the art to identify the optimal dosages administered and optimal intervals between the priming dose and therapeutically effective dose. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It is clear that both the prior art and claimed method administer the same antibody by administering a first priming dose followed by a therapeutically effective dose to achieve the same results. It would be conventional and within the skill of the art to determine the optimal treatment regimens. Accordingly, one can see that the courts, over a period of over 50 years, have consistently held that treatment (ie dosage and intervals) optimization is obvious. Willingham et al. discloses ranges that overlap with the instantly claimed dosage amounts and delivery intervals. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-3, 13-15, 17-21 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/Primary Examiner, Art Unit 1643